United States Court of Appeals
                        For the First Circuit


Nos. 06-1127, 06-1358

                    AROOSTOOK BAND OF MICMACS,

                         Plaintiff, Appellee,

                                  v.

 PATRICIA E. RYAN, in her official capacity as Executive Director
  of the Human Rights Commission of the State of Maine; WARREN C.
  KESSLER, in his official capacity as member of the Human Rights
   Commission of the State of Maine; PAUL K. VESTAL, JR., in his
official capacity as member of the Human Rights Commission of the
 State of Maine; JAMES VARNER, in his official capacity as member
  of the Human Rights Commission of the State of Maine; JADINE R.
  O'BRIEN, in her official capacity as member of the Human Rights
    Commission of the State of Maine; KRISTEN L. AIELLO, in her
official capacity as member of the Human Rights Commission of the
            State of Maine; LISA GARDINER; TAMMY CONDON,

                        Defendants, Appellants,

                            BEVERLY AYOOB,

                              Defendant.



                             ERRATA SHEET

     The opinion of this court issued on April 17, 2007 is amended
as follows:

     Cover Page, Listing of Appellants: Replace the comma between
"State of Maine" and "LISA GARDINER" with a semicolon. Replace the
comma between "LISA GARDINER" and "TAMMY CONDON" with a semi colon.

     Cover Page, Listing of Counsel, line 2: Delete all of the
spaces between "Rowe, Attorney" and "General," and insert a single
space.

     On page 8, line 3: Replace the word "section" with the word
"subsection."

     On page 24, lines 12-13: Take the parenthetical "(internal
quotation marks omitted)" and move it after the parenthetical
"(quoting 25 U.S.C. § 899 (repealed 1973))."

     On page 39, line 2: Delete the word "be."

     On page 41, note 24, line 11: Delete the brackets surrounding
the letter "n" in the word "[n]othing."

     On page 45, note 27, line 4: Replace the partially bracketed
phrase "the [state Micmac Act]" with the fully bracketed phrase
"[the state Micmac Act]."